82 F.3d 423
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Danasiri RATNAWEERA;  Pushpa Ratnaweera, Plaintiffs-Appellants,v.FEDERAL DEPOSIT INSURANCE CORPORATION;**John Stafford, Managing Agent of RTC, in its capacities suedherein and his successor in office;  Imperial FederalSavings Association, a Federal Savings Association;Imperial Savings Association, a California corporation;  AnVan Duong;  Churchill Service Corporation;  First LineMortgage, Inc.;  Ticor Title Insurance Company;  GatewayTitle Company, Defendants-Appellees.
No. 95-55704.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM***


2
Danasiri and Pushpa Ratnaweera appeal pro se the district court's dismissal on the basis of res judicata in the Ratnaweeras' action against the Resolution Trust Corporation ("RTC") and others seeking to invalidate the foreclosure sale of the Ratnaweeras' property.   We review de novo the district court's dismissal on res judicata grounds.  See Palomar Mobilehome Park Ass'n v. City of San Marcos, 989 F.2d 362, 363 (9th Cir.1993).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The Ratnaweeras filed a prior action in the District Court for the Central District of California alleging the same facts and issues as their instant action.   The district court granted summary judgment for the RTC in the Ratnaweeras' prior action, and this court affirmed.   See Ratnaweera v. Resolution Trust Corporation, No. 93-55492, unpublished memorandum decision (9th Cir.  Nov. 1, 1994).


4
A final judgment on the merits precludes the parties from relitigating issues that were or could have been raised in that action.  See Clark v. Bear Stearns & Co., Inc., 966 F.2d 1318, 1320 (9th Cir.1992).


5
Because the Ratnaweeras' claims were or could have been previously litigated, the district court did not err by dismissing their action on the grounds of res judicata.   See id.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.   See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 Pursuant to the Resolution Trust Corporation Completion Act, 12 U.S.C. § 1441a(m)(1), the Resolution Trust Corporation was terminated and its functions statutorily succeeded by the Federal Deposit Insurance Corporation.   In accordance with 12 U.S.C. § 1441a(m)(1), the Federal Deposit Insurance Corporation is substituted for the Resolution Trust Corporation in its capacity as Conservator and Receiver of Imperial Federal Savings Association


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The RTC's request for judicial notice of the Ratnaweeras' complaint in their prior action is granted